Exhibit 10.64A

 

TO: William A. Shumaker

 

RE: EXTENSION OF CONSULTING AGREEMENT

  Pursuant to Section 2(b) of your Consulting Agreement (the “Agreement”), dated
as of July 10, 2013, the term of the Agreement, as stated in Section 2(b)
thereof, is hereby extended so that the Agreement, as extended, will end on
July 31, 2015.

  In all other respects the Agreement is reaffirmed and remains unchanged.

  IN WITNESS WHEREOF, this Extension Agreement, pursuant to authorization from
the Board of Directors of the Company, is executed in the Company’s name and on
its behalf as of the day and year shown herein.

  Date: August 27, 2014

 

KEWAUNEE SCIENTIFIC CORPORATION By:

/s/ D. Michael Parker

D. Michael Parker Its: Senior Vice President, Finance Chief Financial Officer